NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JOHNSON & JOHNSON VISION CARE, INC.,
Plaintiff-AppelIant,
V.
CIBA VISION CORPORATION,
Defendant-Appellee. _
2010-1082
¢
Appea1 from the Ur1ited States District C0urt for the
Midd1e DiStrict of F10rida in consolidated case n0S. 05-CV-
0135 and 06-CV-O301, Judge Tim0thy J. C0rrigan.
JOHNSON & JOHNSON VISION CARE, INC.,
Plaintiff-Appellee,
V.
CIBA VISION CORPORATION,
Defendant-Appellant.
2010-1372

JOHNSON & JOHNSON V. CIBA VISION
Appeal from the United States District Court for the
Middle District of Florida in consolidated case nos. 05-CV-
O135 and 06-CV-0301, Judge Timothy J. Corrigan.
CC.
2
ON MOTION
ORDER
Johnson & Johnson Vision Care, Inc. and CIBA Vision
Corporation move to dismiss their appeals.
Upon consideration thereof,
IT ls ORDEREI) THAT:
(1) The motions are granted and these appeals are
dismissed. All other pending motions are denied as 1noot.
(2) Each side shall bear its own costs.
FoR THE CoURT~
JAN 1 4 2011 /s/ Jan Horbaly
Date
Harry J. Roper, Esq.
Thomas P. Steindler, Esq.
s21
J an Horbaly
Clerk`
Issued As A Mandate:    __
U.S. COUR`iEil)ll?EFqPEALS FOR
THE FEDERAL ClRCUIT
JAN'14 2011
.IANHIJRBA|.¥
CI.EHi